Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments filed on 07/15/2022.
Claims 1-22 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 7, line 2, “a vehicle control unit configured to control the electric vehicle…”
Claim 7, line 3-4, “a torque allocation unit configured to determine a saturated reference yaw moment…”
Claim 7, line 8, “a wheel torque limit checking unit configured to check…”
Claim 7, line 16-17, “the torque reallocation unit is configured to revise the initial torque allocations…”
Claim 8, line 2-3, “the torque allocation unit is configured to determine the initial torque allocations…”
Claim 9, line 2-3, “the torque allocation unit is configured to determine the initial torque allocations…”
Claim 10, line 2-3, “the torque allocation unit is configured to determine the saturated reference yaw moment…”
Claim 11, line 2-3, “the torque allocation unit is configured to determine the operational limits of the electric vehicle…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 10-11, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20090012685 A1) in view of Okuda (JP H10295004 A).
Regarding claim 1, Maeda teaches,
A method of controlling an electric vehicle (it is preferable that the means for applying driving force comprises an electric motor generator [0030]), the method comprising:
determining a saturated reference yaw moment based on an initial reference yaw moment and a total wheel torque demand, taking into account operational limits of the electric vehicle (According to one aspect of the present invention, in the aforesaid configuration, it is preferable that, when the magnitude of the target yaw moment exceeds the magnitude of the maximum yaw moment attainable by the braking/driving forces of the wheels, the target yaw moment is modified to the maximum yaw moment [0009]… Examiner interprets checking if the target yaw moment exceeds the max yaw moment and if that is true, modifying it to the max yaw moment as teaching on this limitation. The reference goes into further detail on how this is carried out: Then, the electronic controller 16 for controlling driving force calculates a target braking/driving force Fvn that is required to the vehicle on the basis of the vehicle target longitudinal acceleration Gxt, and calculates a target total yaw moment Mvnt required to the vehicle on the basis of the vehicle target yaw rate [0066]… The electronic controller 16 for controlling driving force further… calculates the vehicle maximum yaw moment Mvlmax in the leftward turning direction and the vehicle maximum yaw moment Mvrmax in the rightward turning direction attainable by the braking/driving forces of the wheels on the basis of the road friction coefficient .mu. [0068]);
determining initial torque allocations for each one of a plurality of wheels of the electric vehicle based on the saturated reference yaw moment (At Step 10, the signals indicating the accelerator opening .phi. detected by the accelerator opening sensor 14 and the like are firstly read. At Step 20, the vehicle target braking/driving force Fvn and vehicle target yaw moment Mvn that are required to the vehicle and caused by the control of the braking/driving force of each wheel are calculated in the aforesaid manner on the basis of the accelerator opening .phi. and the like [0086]. At Step 30, the vehicle maximum driving force Fvdmax, vehicle maximum braking force Fvbmax, vehicle maximum yaw moment Mvlmax in the leftward turning direction, and vehicle maximum yaw moment Mvrmax in the rightward direction, attainable by the braking/driving force of each wheel, are calculated [0087] Under the broadest reasonable interpretation examiner interprets Steps 10-30 as determining the desired target yaw moment of the vehicle and then determining what the max yaw moment the vehicle and independently driven wheels are capable of, achieving the same outcome as this limitation);
…controlling the electric vehicle to apply the revised torque allocations to the plurality of wheels (At Step 210, the target friction braking force Fwbti is calculated in the aforesaid manner, and the signals indicating the target friction braking forces Fwbti are outputted to the electronic controller 28 for controlling braking force, whereby the electronic controller 28 for controlling braking force makes a control such that the friction braking force Fwbi of each wheel becomes the associated target friction braking force Fwbti. [0096] At Step 220, each of the electric motor generators 12FL to 12RR is controlled such that the driving force Fwdi or the regenerative braking force Fwri of each wheel respectively becomes the target driving force Fwdti or the target regenerative braking force Fwrti [0097] See also S210 and S220 in FIG. 3).
Maeda does not teach for each one of the plurality of wheels, checking whether the initial torque allocation for said wheel exceeds a corresponding wheel torque limit for said wheel; in response to a determination that the initial torque allocation for a first wheel among the plurality of wheels exceeds the corresponding wheel torque limit for the first wheel, and that the initial torque allocation for a second wheel among the plurality of wheels on the same side of the vehicle as the first wheel is less than the corresponding wheel torque limit for the second wheel, revising the initial torque allocations by increasing the torque allocation to the second wheel. However, Okuda teaches on drive and control equipment for an electric vehicle, comprising,
for each one of the plurality of wheels, checking whether the initial torque allocation for said wheel exceeds a corresponding wheel torque limit for said wheel (Conversely, if the absolute value of the angular acceleration dω / dt exceeds a predetermined threshold value, it can be considered that the wheel is slipping or the tendency is generated. [Pg. 6 Ln. 21-23] Examiner clarifies that angular acceleration is directly proportional to torque when the moment of inertia of the wheel does not change, as is the case here; this means the predetermined angular acceleration threshold of Okuda would correspond to a constant torque limit value); 
in response to a determination that the initial torque allocation for a first wheel among the plurality of wheels on one of a right-hand side or left-hand side of the electric vehicle exceeds the corresponding wheel torque limit for the first wheel, and that the initial torque allocation for a second wheel among the plurality of wheels on the same one of the right-hand side or the left-hand side of the electric vehicle is less than the corresponding wheel torque limit for the second wheel, revising the initial torque allocations by increasing the initial torque allocation to the second wheel (If only one wheel out of four wheels is slipping (a), an output torque to be distributed to the slipping wheel is applied to a non-slip wheel located on the same side, left side or right side. If two wheels are slipping, and they are respectively located at the left side and the right side (b-1, b-2), the torque output should have been distributed equally to non-slip wheels on the same side. [Abstract] Examiner interprets a slipping wheel as a wheel that has exceeded its wheel torque limit), and…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Maeda by implementing the angular acceleration threshold and same side torque allocation taught by Okuda. One of ordinary skill in the art would have been motivated to make this modification in order to effectively respond to wheel slip and maintain vehicle stability in a vehicle where each wheel is driven independently (see [Pg. 2] of Okuda).
Regarding claim 4, Maeda teaches,
The method of claim 1, wherein determining the saturated reference yaw moment comprises: 
determining whether the saturated reference yaw moment exceeds a maximum yaw moment or a minimum yaw moment defined by the operational limits, for the total wheel torque demand (At Step 40, it is determined whether or not the absolute value of the target braking/driving force Fvn is not more than the vehicle maximum driving force Fvdmax and the absolute value of the vehicle target yaw moment Mvn is not more than the vehicle maximum yaw moment Mvlmax i.e., it is determined whether the vehicle target braking/driving force Fvn and the vehicle target yaw moment Mvn are within the range of the quadrangular 100 or not and the target braking/driving force Fvn and the target yaw moment Mvn can be achieved or not through the control of the braking/driving force of each wheel.  [0088]); and 
in response to a determination that the saturated reference yaw moment exceeds the maximum yaw moment or the minimum yaw moment, capping the saturated reference yaw moment at the maximum yaw moment or the minimum yaw moment respectively (At Step 60, it is determined whether or not the absolute value of the target yaw moment Mvn is smaller than the vehicle maximum yaw moment Mvlmax. When a positive determination is made, the program proceeds to Step 80. When a negative determination is made, the vehicle target braking/driving force Fvt after the modification is set to zero and the vehicle target yaw moment Mvt after the modification is set to the maximum yaw moment Mvmax (general term of the vehicle maximum yaw moments Mvlmax and Mvrmax) at Step 70 [0089]).
Regarding claim 5, Maeda teaches,
The method of claim 1, wherein the operational limits of the electric vehicle are determined based on a maximum torques and minimum torques that can be applied to the wheel of the electric vehicle (the vehicle maximum driving force… is achieved when the braking/driving forces Fwxfl and Fwxfr of the left and right front wheels 10FL and 10FR are the maximum driving forces Fwdflmax and Fwdfrmax and the braking/driving forces Fwxrl and Fwxrr of the left and right rear wheels 10RL and 10RR are the maximum driving forces Fwdrlmax and Fwdrrmax [0069]), the operational limits comprising: 
a maximum yaw moment that can be obtained by applying the maximum torques to a first plurality of wheels on one side of the electric vehicle and applying the minimum torques to a second plurality of wheels on an opposite side of the electric vehicle (FIG. 2C, Mvlmax);  4K057-0029US
a minimum yaw moment that can be obtained by applying the minimum torques to the first plurality of wheels and applying the maximum torques to the second plurality of wheels (FIG. 2D, Mvrmax, Examiner notes that Mvlmax = -Mvrmax [0075], so while Mvrmax is not explicitly a minimum, it acts as the opposite of Mvlmax. Furthermore, in page 10 lines 4-7 of the applicant’s specification, they state that, “The minimum yaw moment, M,min, that can be obtained in the opposite direction to the maximum yaw moment, by applying the minimum torques to the wheels on one side and applying the maximum torques to the wheels on the other side.” In lines 13-14 of the same page, the specification reads, “The maximum yaw moment M,max, which is the largest yaw moment in the positive direction (i.e. turning the vehicle to the left.” Examiner interprets that the minimum yaw moment is the opposite of the maximum yaw moment, so if the maximum yaw moment causes the vehicle to turn left, the minimum yaw moment would cause the vehicle to turn right as can be seen in Fig. 2C and 2D of Maeda); 
a maximum total wheel torque that can be obtained by applying the maximum torque to each wheel of the electric vehicle (FIG. 2A, Fvdmax); and 
a minimum total wheel torque that can be obtained by applying the minimum torque to each wheel of the electric vehicle (FIG. 2B, Fvbmax Examiner notes that in pg. 10 ln. 32 to pg. 12 ln. 1 the applicant’s specification reads, “That is, the maximum torque that can be applied to each wheel is equal in magnitude and opposite in sign to the minimum torque that can be applied to that wheel.” The torques applied in Fig. 2B are equal and opposite to the torques of Fig. 2A; so, in light of the applicant’s specification, Fig. 2B reads on the minimum total wheel torque when compared to Fig. 2A)
Regarding claim 7, Maeda teaches,
Apparatus for controlling an electric vehicle, the apparatus comprising: 
a vehicle control unit (a vehicle braking/driving force control apparatus [0001]) configured to control the electric vehicle (the means for applying driving force comprises an electric motor generator [0030]); 
a torque allocation unit (Electronic controller for controlling driving force 16, FIG. 1) configured to determine a saturated reference yaw moment based on an initial reference yaw moment and a total wheel torque demand, taking into account operational limits of the electric vehicle (According to one aspect of the present invention, in the aforesaid configuration, it is preferable that, when the magnitude of the target yaw moment exceeds the magnitude of the maximum yaw moment attainable by the braking/driving forces of the wheels, the target yaw moment is modified to the maximum yaw moment [0009]… Examiner interprets checking if the target yaw moment exceeds the max yaw moment and if that is true, modifying it to the max yaw moment as teaching on this limitation. The reference goes into further detail on how this is carried out: Then, the electronic controller 16 for controlling driving force calculates a target braking/driving force Fvn that is required to the vehicle on the basis of the vehicle target longitudinal acceleration Gxt, and calculates a target total yaw moment Mvnt required to the vehicle on the basis of the vehicle target yaw rate [0066]… The electronic controller 16 for controlling driving force further… calculates the vehicle maximum yaw moment Mvlmax in the leftward turning direction and the vehicle maximum yaw moment Mvrmax in the rightward turning direction attainable by the braking/driving forces of the wheels on the basis of the road friction coefficient .mu. [0068]) , and determine initial torque allocations for each one of a plurality of wheels of the electric vehicle based on the saturated reference yaw moment (At Step 10, the signals indicating the accelerator opening .phi. detected by the accelerator opening sensor 14 and the like are firstly read. At Step 20, the vehicle target braking/driving force Fvn and vehicle target yaw moment Mvn that are required to the vehicle and caused by the control of the braking/driving force of each wheel are calculated in the aforesaid manner on the basis of the accelerator opening .phi. and the like [0086]. At Step 30, the vehicle maximum driving force Fvdmax, vehicle maximum braking force Fvbmax, vehicle maximum yaw moment Mvlmax in the leftward turning direction, and vehicle maximum yaw moment Mvrmax in the rightward direction, attainable by the braking/driving force of each wheel, are calculated [0087] Under the broadest reasonable interpretation examiner interprets Steps 10-30 as determining the desired target yaw moment of the vehicle and then determining what the max yaw moment the vehicle and independently driven wheels are capable of, achieving the same outcome as this limitation) ; 
… to control the vehicle control unit to apply the revised torque allocations to the plurality of wheels (At Step 210, the target friction braking force Fwbti is calculated in the aforesaid manner, and the signals indicating the target friction braking forces Fwbti are outputted to the electronic controller 28 for controlling braking force, whereby the electronic controller 28 for controlling braking force makes a control such that the friction braking force Fwbi of each wheel becomes the associated target friction braking force Fwbti. [0096] At Step 220, each of the electric motor generators 12FL to 12RR is controlled such that the driving force Fwdi or the regenerative braking force Fwri of each wheel respectively becomes the target driving force Fwdti or the target regenerative braking force Fwrti [0097] See also S210 and S220 in FIG. 3) .
Maeda does not teach for each one of the plurality of wheels, checking whether the initial torque allocation for said wheel exceeds a corresponding wheel torque limit for said wheel; in response to a determination that the initial torque allocation for a first wheel among the plurality of wheels exceeds the corresponding wheel torque limit for the first wheel, and that the initial torque allocation for a second wheel among the plurality of wheels on the same side of the vehicle as the first wheel is less than the corresponding wheel torque limit for the second wheel, revising the initial torque allocations by increasing the torque allocation to the second wheel. However, Okuda teaches on drive and control equipment for an electric vehicle, comprising,
a wheel torque limit checking unit (the vehicle control
unit 38 uses the outputs of the sensors for motor output control and vehicle state monitoring [Pg. 6 Ln. 1-2]) configured to check, for each one of the plurality of wheels, whether the initial torque allocation for said wheel exceeds a corresponding wheel torque limit for said wheel (Conversely, if the absolute value of the angular acceleration dω / dt exceeds a predetermined threshold value, it can be considered that the wheel is slipping or the tendency is generated. [Pg. 6 Ln. 21-23] Examiner clarifies that angular acceleration is directly proportional to torque when the moment of inertia of the wheel does not change, as is the case here; this means the predetermined angular acceleration threshold of Okuda would correspond to a constant torque limit value); and 
a torque reallocation unit (the vehicle control unit 38 [Pg. 6 Ln. 10-11]), 
wherein in response to a determination that the initial torque allocation for a first wheel among the plurality of wheels on one of a right-hand side or left-hand side of the electric vehicle exceeds the corresponding wheel torque limit for the first wheel, and that the initial torque allocation for a second wheel among the plurality of wheels on the same one of the right-hand side or the left-hand side of the electric vehicle is less than the corresponding wheel torque limit for the second wheel, revising the initial torque allocations by increasing the initial torque allocation to the second wheel (If only one wheel out of four wheels is slipping (a), an output torque to be distributed to the slipping wheel is applied to a non-slip wheel located on the same side, left side or right side. If two wheels are slipping, and they are respectively located at the left side and the right side (b-1, b-2), the torque output should have been distributed equally to non-slip wheels on the same side. [Abstract] Examiner interprets a slipping wheel as a wheel that has exceeded its wheel torque limit), and… 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Maeda by implementing the angular acceleration threshold and same side torque allocation taught by Okuda. One of ordinary skill in the art would have been motivated to make this modification in order to effectively respond to wheel slip and maintain vehicle stability in a vehicle where each wheel is driven independently (see [Pg. 2] of Okuda).
Regarding claim 10, Maeda teaches,
The apparatus of claim 7, 
wherein the torque allocation unit (Electronic controller for controlling driving force 16, FIG. 1) is configured to determine the saturated reference yaw moment by determining whether the saturated reference yaw moment exceeds a maximum yaw moment or a minimum yaw moment defined by the operational limits, for the total wheel torque demand (At Step 40, it is determined whether or not the absolute value of the target braking/driving force Fvn is not more than the vehicle maximum driving force Fvdmax and the absolute value of the vehicle target yaw moment Mvn is not more than the vehicle maximum yaw moment Mvlmax i.e., it is determined whether the vehicle target braking/driving force Fvn and the vehicle target yaw moment Mvn are within the range of the quadrangular 100 or not and the target braking/driving force Fvn and the target yaw moment Mvn can be achieved or not through the control of the braking/driving force of each wheel.  [0088]), and in response to a determination that the saturated reference yaw moment exceeds the maximum yaw moment or the minimum yaw moment, capping the saturated reference yaw moment at the maximum yaw moment or the minimum yaw moment respectively (At Step 60, it is determined whether or not the absolute value of the target yaw moment Mvn is smaller than the vehicle maximum yaw moment Mvlmax. When a positive determination is made, the program proceeds to Step 80. When a negative determination is made, the vehicle target braking/driving force Fvt after the modification is set to zero and the vehicle target yaw moment Mvt after the modification is set to the maximum yaw moment Mvmax (general term of the vehicle maximum yaw moments Mvlmax and Mvrmax) at Step 70 [0089]).
Regarding claim 11, Maeda teaches,
The apparatus of claim 7, wherein the torque allocation unit is configured to determine the operational limits of the electric vehicle based on maximum torques and minimum torques that can be applied to the wheel of the electric vehicle (the vehicle maximum driving force… is achieved when the braking/driving forces Fwxfl and Fwxfr of the left and right front wheels 10FL and 10FR are the maximum driving forces Fwdflmax and Fwdfrmax and the braking/driving forces Fwxrl and Fwxrr of the left and right rear wheels 10RL and 10RR are the maximum driving forces Fwdrlmax and Fwdrrmax [0069]), the operational limits comprising: 
a maximum yaw moment that can be obtained by applying the maximum torques to a first plurality of wheels on one side of the electric vehicle and applying the minimum torques to a second plurality of wheels on an opposite side of the electric vehicle (FIG. 2C, Mvlmax); 
a minimum yaw moment that can be obtained by applying the minimum torques to the first plurality of wheels and applying the maximum torques to the second plurality of wheels (FIG. 2D, Mvrmax, Examiner notes that Mvlmax = -Mvrmax [0075], so while Mvrmax is not explicitly a minimum, it acts as the opposite of Mvlmax. Furthermore, in page 10 lines 4-7 of the applicant’s specification, they state that, “The minimum yaw moment, M,min, that can be obtained in the opposite direction to the maximum yaw moment, by applying the minimum torques to the wheels on one side and applying the maximum torques to the wheels on the other side.” In lines 13-14 of the same page, the specification reads, “The maximum yaw moment M,max, which is the largest yaw moment in the positive direction (i.e. turning the vehicle to the left.” Examiner interprets that the minimum yaw moment is the opposite of the maximum yaw moment, so if the maximum yaw moment causes the vehicle to turn left, the minimum yaw moment would cause the vehicle to turn right as can be seen in Fig. 2C and 2D of Maeda); 
a maximum total wheel torque that can be obtained by applying the maximum torque to each wheel of the electric vehicle (FIG. 2A, Fvdmax); and 
a minimum total wheel torque that can be obtained by applying the minimum torque to each wheel of the electric vehicle (FIG. 2B, Fvbmax Examiner notes that in pg. 10 ln. 32 to pg. 12 ln. 1 the applicant’s specification reads, “That is, the maximum torque that can be applied to each wheel is equal in magnitude and opposite in sign to the minimum torque that can be applied to that wheel.” The torques applied in Fig. 2B are equal and opposite to the torques of Fig. 2A; so, in light of the applicant’s specification, Fig. 2B reads on the minimum total wheel torque when compared to Fig. 2A).
Regarding claim 17, Maeda teaches,
An electric vehicle comprising the apparatus of claim 7 (a vehicle braking/driving force control apparatus [0001]).
Regarding claim 19, Maeda teaches,
An electric vehicle comprising the apparatus of claim 8 (a vehicle braking/driving force control apparatus [0001]).
Regarding claim 20, Maeda teaches,
An electric vehicle comprising the apparatus of claim 9 (a vehicle braking/driving force control apparatus [0001]).
Regarding claim 21, Maeda teaches,
An electric vehicle comprising the apparatus of claim 10 (a vehicle braking/driving force control apparatus [0001]).
Regarding claim 22, Maeda teaches,
An electric vehicle comprising the apparatus of claim 11 (a vehicle braking/driving force control apparatus [0001]).
Claims 2, 3, 8 and 9are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20090012685 A1) in view of Okuda (JP H10295004 A) in further view of Yamaguchi (US 20060015236 A1).
Regarding claim 2, Maeda teaches on the method as claimed and detailed above with respect to claim 1.
Maeda does not teach the initial torque allocations are determined based on a vertical load on each of the plurality of wheels. However, Yamaguchi teaches on a drive force distribution system for a four wheel independent drive vehicle, comprising,
wherein the initial torque allocations are determined based on a vertical load on each of the plurality of wheels (Thus, when the vehicle is turning, the drive force distributions to the left and right front wheels 1 and 2 and the left and right rear wheels 3 and 4 are substantially equal to the wheel load ratios. More specifically, the wheel loads of the wheels on the outside of the turn are larger and the wheel loads of the wheels on the inside of the turn are smaller. With the drive force correction amount ratios described above, the brake/drive forces on the left and right sides are differentiated such that the brake/drive forces of the wheels on the outside of the turn are larger and the brake/drive forces of the wheels on the inside of the turn are smaller. [0087] Examiner notes that the wheel load ratio is based on the wheel loads, which take into consideration the weight of the vehicle as seen in [0043] where W is the total vehicle weight).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Maeda by implementing the wheel loads during turning taught by Yamguchi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce changes unintended by the driver so as to not reduce driving performance [0005].
Regarding claim 3, Maeda teaches on the method as claimed and detailed above with respect to claim 2.
Maeda does not teach the initial torque allocations on one side of the electric vehicle are determined by allocating torque to the plurality of wheels on that side of the electric vehicle in proportion to the respective vertical loads on said wheels. However, Yamaguchi teaches on a drive force distribution system for a four wheel independent drive vehicle, comprising,
wherein the initial torque allocations on one side of the electric vehicle are determined by allocating torque to the plurality of wheels on that side of the electric vehicle in proportion to the respective vertical loads on said wheels (Thus, when the vehicle is turning, the drive force distributions to the left and right front wheels 1 and 2 and the left and right rear wheels 3 and 4 are substantially equal to the wheel load ratios. More specifically, the wheel loads of the wheels on the outside of the turn are larger and the wheel loads of the wheels on the inside of the turn are smaller. With the drive force correction amount ratios described above, the brake/drive forces on the left and right sides are differentiated such that the brake/drive forces of the wheels on the outside of the turn are larger and the brake/drive forces of the wheels on the inside of the turn are smaller. [0087] Examiner notes that the wheel load ratio is based on the wheel loads, which take into consideration the weight of the vehicle as seen in [0043] where W is the total vehicle weight).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Maeda by implementing the wheel loads during turning taught by Yamguchi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce changes unintended by the driver so as to not reduce driving performance [0005].
Regarding claim 8, Maeda teaches on the method as claimed and detailed above with respect to claim 7.
Maeda does not teach the torque allocation unit is configured to determine the initial torque allocations based on a vertical load on each of the plurality of wheels. However, Yamaguchi teaches on a drive force distribution system for a four wheel independent drive vehicle, comprising,
wherein the torque allocation unit (The controller 8 [0035]) is configured to determine the initial torque allocations based on a vertical load on each of the plurality of wheels (Thus, when the vehicle is turning, the drive force distributions to the left and right front wheels 1 and 2 and the left and right rear wheels 3 and 4 are substantially equal to the wheel load ratios. More specifically, the wheel loads of the wheels on the outside of the turn are larger and the wheel loads of the wheels on the inside of the turn are smaller. With the drive force correction amount ratios described above, the brake/drive forces on the left and right sides are differentiated such that the brake/drive forces of the wheels on the outside of the turn are larger and the brake/drive forces of the wheels on the inside of the turn are smaller. [0087] Examiner notes that the wheel load ratio is based on the wheel loads, which take into consideration the weight of the vehicle as seen in [0043] where W is the total vehicle weight).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Maeda by implementing the wheel loads during turning taught by Yamguchi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce changes unintended by the driver so as to not reduce driving performance [0005].
Regarding claim 9, Maeda teaches on the method as claimed and detailed above with respect to claim 8.
Maeda does not teach the torque allocation unit is configured to determine the initial torque allocations on one side of the electric vehicle by allocating torque to the plurality of wheels on that side of the electric vehicle in proportion to the respective vertical loads on said wheels. However, Yamaguchi teaches on a drive force distribution system for a four wheel independent drive vehicle, comprising,
wherein the torque allocation unit (The controller 8 [0035]) is configured to determine the initial torque allocations on one side of the electric vehicle by allocating torque to the plurality of wheels on that side of the electric vehicle in proportion to the respective vertical loads on said wheels (Thus, when the vehicle is turning, the drive force distributions to the left and right front wheels 1 and 2 and the left and right rear wheels 3 and 4 are substantially equal to the wheel load ratios. More specifically, the wheel loads of the wheels on the outside of the turn are larger and the wheel loads of the wheels on the inside of the turn are smaller. With the drive force correction amount ratios described above, the brake/drive forces on the left and right sides are differentiated such that the brake/drive forces of the wheels on the outside of the turn are larger and the brake/drive forces of the wheels on the inside of the turn are smaller. [0087] Examiner notes that the wheel load ratio is based on the wheel loads, which take into consideration the weight of the vehicle as seen in [0043] where W is the total vehicle weight).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Maeda by implementing the wheel loads during turning taught by Yamguchi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce changes unintended by the driver so as to not reduce driving performance [0005].
Response to Arguments
Applicant’s arguments, see page 10, filed 07/15/2022, with respect to the abstract of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 10, filed 07/15/2022, with respect to figures 1 and 10 of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 10, filed 07/15/2022, with respect claims 1-11 have been fully considered and are persuasive.  The 112 rejection of the claims 1-11 has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection of claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666